Sears-Collins, Justice,
concurring specially.
The trial court found that the challenged municipal ordinance lacked ascertainable standards for determining the contours of the *166word “church” as used in the ordinance. I agree with the majority that the trial court’s decision was correct. I write merely to express my view that while the lay meaning of the word “church” may be readily apparent, in legal parlance the word may be subject to varying interpretations, as is evidenced by this dispute. Also, I believe that some published statement of the Court’s decision in this regard would be beneficial to lawmakers, the bench and the bar.
Decided June 7, 1993.
Haynie & Litchfield, Douglas R. Haynie, Emilie K. Petrovich, Michael A. O’Quinn, for appellants.
Alan I. Begner, for appellees.